Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   September 25, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A Notice of Appeal was filed with the Travis County District Clerk’s Office and forwarded to the 3rd
   Court on September 21, 2015, in cause number D-1-GN-14-001682 and Court of Appeals number
   03-15-00599-CV, styled, STEPHEN DOROGHAZI VI TEXAS AUSTIN HOTEL REALTY.

   The 3rd Court has calculated the due date for clerk’s record as August 24, 2015, which makes the
   clerk’s record technically due before the Notice of Appeal was received from the Appellant.
   Therefore, the District Clerk requests an extension of time to clarify this matter with the 3rd Court of
   Appeals and prepare the clerk’s record by October 2, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division        Criminal Division               Jury Office
   (512) 854-9457               (512) 854-9457                (512) 854-9420              (512) 854-9669
   fax: 854-4744                fax: 854-9549                 fax: 854-4566               fax: 854-4457